PROSPECTUS T. Rowe Price PRSGX RPSIX PSILX Spectrum Growth Fund Spectrum Income Fund Spectrum International Fund May 1, 2011 Three broadly diversified growth, income, and international funds that invest in other T. Rowe Price funds. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Spectrum Growth Fund 1 Spectrum Income Fund 8 Spectrum International Fund 14 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 20 Useful Information on Distributions and Taxes 25 Transaction Procedures and Special Requirements 31 Account Maintenance and Small Account Fees 35 3 More About the Funds Organization and Management 36 More Information About the Funds and Their InvestmentRisks 40 Description of Underlying Funds 43 Investment Policies of the Spectrum Funds 45 Investment Policies and Practices of the Underlying Funds 47 Disclosure of Fund Portfolio Information 47 Financial Highlights 48 4 Investing with T. Rowe Price Account Requirements and Transaction Information 54 Opening a New Account 55 Purchasing Additional Shares 58 Exchanging and Redeeming Shares 59 Rights Reserved by the Funds 61 Information About Your Services 62 T. Rowe Price Brokerage 64 Investment Information 65 T. Rowe Price Privacy Policy 67 SUMMARY Spectrum Growth Fund Investment Objective The fund seeks long-term capital appreciation and growth of income with current income a secondary objective. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund* Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases NONE Maximum deferred sales charge (load) NONE Redemption fee NONE Maximum account fee $10 a Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.00% Distribution and service (12b-1) fees 0.00% Other expenses 0.00% Acquired fund fees and expenses 0.80% Total annual fund operating expenses 0.80% * While the fund itself charges no management fee, it will indirectly bear its pro-rata share of the expenses of the underlying T. Rowe Price funds in which it invests (acquired funds). The acquired funds are expected to bear the operating expenses of the fund. a Nonretirement accounts with less than a $2,000 balance (with certain exceptions) may be subject to an annual $10 fee. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same.
